Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “an image sensor to image spectra of the first and second measurement lights transmitted through the first and second optical paths” as recited in claim 1, and
“a controller…to calculate a distribution state of the plasma based on the image of the plasma emission light” as recited in claim 17.
Saito et al. (US 2006/0012796 A1) teaches a semiconductor substrate measuring apparatus (figs. 1-2: 100) including a photodetector (240/250) configured to substrate a second measurement light from a first measurement light (¶¶ 0056, 0113).  However, Sato fails to teach the photodetector comprising an image sensor to image spectra of the first and second measurement lights transmitted through the first and second optical paths, as required by claim 1.
Saito further fails to teach a controller to calculate a distribution state of plasma based on an image of the plasma emission light, as required by claim 17.

Claims 2-9 and 11-20 depend on claims 1 and 17, and are allowable for implicitly including the allowable subject matter above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894